[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de MAGISTRATE'S APPEAL
The family support Magistrate's findings are supported by the record. Magistrate Sullivan took the papers on December 12, 1996 and thereafter made no decision.
Magistrate Reynolds' oral decision of February 25, 1999 did not constitute an ex parte hearing as claimed by the defendant. The Magistrate is permitted to rule orally on the record in lieu of a written decision.
Magistrate Reynolds did not open a prior judgment for none had been entered by Magistrate Sullivan.
The appeal is dismissed.
HARRIGAN, J CT Page 9274